Citation Nr: 1521333	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He also had an unverified period of service in the Army Reserve following his discharge until approximately November 1974, with active duty for training (ACDUTRA) ordered on June 16, 1969, and annual training (AT) ordered on May 1, 1972, and May 21, 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claim.  

At this juncture, the Board notes that the Veteran filed a timely notice of disagreement (NOD) to the August 2011 rating decision in October 2011.  This NOD appears to have been overlooked by the RO, which later issued an April 2012 rating decision that declined to reopen the claim in the absence of new and material evidence.  The Veteran filed a timely NOD to the April 2012 rating decision, the RO issued a statement of the case (SOC) in February 2013, and the Veteran perfected his appeal in April 2013.  Given the procedural history as outlined, the Board will adjudicate the claim as an original claim rather than a claim to reopen.  

The Veteran requested a hearing before the Board in his April 2013 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for April 2015.  See February 2015 letter. The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran has competently and credibly reported sustaining an injury in the form of acoustic trauma during Reserve Officers' Training Corps (ROTC) training and exhibited bilateral hearing loss per VA standards following that training such that the Board resolves reasonable doubt in his favor by finding that service connection for his current bilateral hearing loss is warranted.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.6 (c) and (d); 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under Chapter 103 of Title 10, United States Code.  38 C.F.R. § 3.6(c)(4).  INACDUTRA includes training (other than active duty for training) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140(g)) in, the Senior ROTC prescribed under Chapter 103 of Title 10, United States Code.  38 C.F.R. § 3.6(d)(3).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for bilateral hearing loss, and has consistently asserted that he suffered acoustic trauma in 1958 while participating in a ROTC training program.  He contends that he has had decreased hearing acuity since that time.  

The Veteran's service personnel records document that he enrolled at the Louisiana State University (LSU) in September 1956.  He participated in an Army ROTC basic course between September 1956 and May 1958, and in an advanced course between September 1958 and June 1960.  He also participated in camp training at Fort Hood, Texas, from June 20, 1959, to July 31, 1959.  The Veteran was commissioned in the U.S. Army artillery (USAR-ARTY) between May 29, 1961, and April 17, 1966.  

Service treatment records reveal that in February 1961, prior to his commissioning, the Veteran underwent audiological evaluation.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The results of the Veteran's February 1961 audiometric testing puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
55
LEFT
25
20
20
35
60

In addition to the bilateral hearing loss per VA standards the Veteran exhibited in February 1961 following his ROTC training, he also exhibited bilateral hearing loss on audiometric evaluations performed in October 1966, March 1968, and April 1972.  See reports of medical examination.  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

The Board finds the Veteran's assertions that he sustained an injury in the form of acoustic trauma during ROTC training to be competent and credible.  Given the foregoing, and in light of the fact that he exhibited bilateral hearing loss per VA standards following his ROTC training in February 1961, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection is warranted for his currently bilateral hearing loss disability.  See May 2011 VA audio examination.  



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


